DETAILED ACTION
The present Office Action is responsive to the After-Final Amendment received on August 29, 2022.
Preliminary Remark

	Claims 1, 5, 6, and 23-26 are canceled.
Claim interpretation

	The phrase “the impure liquid sample in contact with the sensing surface comprises at least one of: i. a crude sample; ii. a sample comprising whole or lysed cells; and iii. reagents for procedures carried out before detection with the acoustic sensor” has been construed to mean that at least one of the three recited elements is required to be presented in the impure liquid sample, that is, the impure liquid sample can have one to all of the recited elements.
Claim Rejections - 35 USC § 112
The rejection of claims 2 and 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on May 16, 2022 is withdrawn in view of the Amendment received on August 29, 2022.
Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 7, 8, 17, 18-22, and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Papadakis et al. (Scientific Reports, June 2013, vol. 3, pages 1-8; IDS ref, herein, “Papadakis-1”) in view of Papadakis et al. (Biomed. Microdevices, 2017, vol. 19, no. 16, pages 1-11, herein, “Papadakis-2”), made in the Office Action mailed on May 16, 2022 is withdrawn in view of the Amendment received on August 29, 2022.

The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Papadakis et al. (Scientific Reports, June 2013, vol. 3, pages 1-8; IDS ref, herein, “Papadakis-1”) in view of Papadakis et al. (Biomed. Microdevices, 2017, vol. 19, no. 16, pages 1-11, herein, “Papadakis-2”), made in the Office Action mailed on May 16, 2022 is withdrawn in view of the Amendment received on August 29, 2022.

The rejection of claims 10-13, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Papadakis et al. (Scientific Reports, June 2013, vol. 3, pages 1-8; IDS ref, herein, “Papadakis-1”) in view of Papadakis et al. (Biomed. Microdevices, 2017, vol. 19, no. 16, pages 1-11, herein, “Papadakis-2”), as applied to claims 1-4, 7, 8,  17, 18-22, and 26 above, and further in view of Cho et al. (US 2006/0051248 A1, published March 9, 2006), made in the Office Action mailed on May 16, 2022 is withdrawn in view of the Amendment received on August 29, 2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Osterrieder on September 8, 2022.
The application has been amended as follows: 
In the Claim(s):
In claim 7, the phrase, “reagents of the nucleic acid amplification” has been replaced with the phrase, “reagents of a nucleic acid amplification” therefore.
Conclusion
	Claims are free of prior art because Papadakis-1 and Papadakis-2 both employ the data pertaining to frequency and phase observed during the detection.  The instant specification discloses that the use of energy loss (D) alone without the inclusion of frequency and phase resulted in a reliable, reproducible detection from an impure sample:
“a measurement of the change in dissipation (D) clearly distinguishes the positive sample from the negative sample, but a measurement of the change in frequency (F) is not reliable (large error bars) due to a strong signal arising from the mass of non-analyte material in the complex sample binding non-specifically to the sensing surface.  With reference to Figure 3C, a measurement of the acoustic ratio (D/F) is slightly better than a measure of the change in frequency (F) alone, but surprisingly, a measurement of the change in dissipation (D) alone gives the most reliable measurement of the presence or absence of the analyte, in an impure sample” (page 11, bottom paragraph, Specification)

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 8, 2022
/YJK/